DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/02/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claims 1, 7 and 9 are objected to because of the following informalities:  
In claims 1, 7 and 9, it is suggested that the limitation recites “the output terminal being a terminal in a light-emission driving unit that supplies a light-emission current for causing a light emitting element to emit light during a light-emission period, the terminal supplying the light-emission current” should be changed to –wherein the output terminal being a terminal for supplying a light emission current in a light-emission driving unit which supplies the light-emission current for causing the light emitting element to emit light during a light-emission period-- to make it clearer. Because what is the terminal supplying the light-emission current?
Appropriate correction is required.
Note: for compact prosecution purposes, the examiner interprets the claims above as best understood in the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2013131348 A, with English translation attached).
Regarding claim 1, Suzuki discloses a malfunction detection device (which is an LED driving device 1 includes an abnormal voltage detection circuit 6 which detects operating voltages of the LED units 2a, 2b being abnormal voltages, and an overvoltage detection circuit 4 and a low voltage detection circuit 5 which detect a voltage applied to the LED module 2 being an overvoltage and a low voltage respectively, and an abnormality discrimination circuit 8) that detects, on a basis of a voltage of an output terminal, a malfunction of a light-emission driving unit (see fig. 1, abstract, paragraph  [0008], [0018]-[0051]).
Suzuki does not explicitly disclose the output terminal being a terminal in a light-emission driving unit that supplies a light-emission current for causing a light emitting element to emit light during a light-emission period, the terminal supplying the light-emission current.
However, Suzuki the lighting fixture further comprises a second light source different from the LED module and a second drive for lighting the second light source, and the second anomaly detection circuit is a voltage applied to the LED module. Is at least one of an overvoltage and a low voltage applied to the LED module, it detects it and outputs a second detection signal, and the drive control unit outputs a second detection signal from the abnormality identification circuit. When the abnormality identification signal of is output, the LED drive device outputs the first drive control signal for stopping the voltage supply to the LED module to the LED drive device, and outputs the first drive control signal to the second drive device. A second drive control signal for lighting the second light source is output to the second drive device (see fig. 1, paragraph [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that the output terminal as taught by Suzuki is a terminal for supplying a light emission current in a light-emission driving unit which supplies the light-emission current for causing the light emitting element to emit light during a light-emission period, and provide an LED drive device and a lighting fixture that can appropriately execute drive control according to an abnormal state occurring in the LED drive device (see paragraph [0014]).
Regarding claim 2, Suzuki discloses the malfunction detection device according to claim 1, wherein the malfunction is detected in the light-emission period and a non-light-emission period in which light emission of the light emitting element is stopped (see paragraph [0010], [0043], [0048], and [0060]).
Regarding claim 3, Suzuki discloses the malfunction detection device according to claim 2, wherein the malfunction is detected by comparing the voltage of the output terminal and a predetermined threshold value with each other (see paragraph [0039]-[0041]).
Regarding claim 4, Suzuki discloses all the limitations of the malfunction detection device according to claim 3, except for specifying that wherein the predetermined threshold value in the non-light-emission period is different from that in the light-emission period.
However, Suziki further discloses the LED drive device 1 has three abnormality detection circuits. That is, an overvoltage detection circuit (an example of a second abnormality detection circuit) 4, a low voltage detection circuit (an example of a second abnormality detection circuit) 5, and an abnormal voltage detection circuit (an example of a first abnormality detection circuit) 6 It is. The abnormal voltage detection circuit 6 detects that any of the LED units 2a and 2b has an abnormal voltage. On the other hand, the overvoltage detection circuit 4 and the low voltage detection circuit 5 detect that a predetermined abnormality that is different from the abnormality detected by the abnormal voltage detection circuit 6 has occurred (see paragraph [0032] and [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made the predetermined threshold value in the non-light-emission period is different from that in the light-emission period, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 5, Suzuki discloses the malfunction detection device according to claim 1, wherein the malfunction is detected, where the light-emission driving unit intermittently supplies the light-emission current in the light-emission period, for each of the intermittently supplied light-emission currents (see fig. 1-2, paragraph [0046]-[0056]).
Regarding claim 7, Suzuki discloses a light-emission driving device (which is an LED drive device and a lighting fixture, see fig. 1-2), comprising: 
a light-emission driving unit (via an LED drive device 1) that supplies a light-emission current for causing a light emitting element (via an LED module 2) to emit light during a light-emission period (see fig. 1, abstract, paragraph [0018]-[0051]); and 
a malfunction detection unit (which is the LED driving device 1 includes an abnormal voltage detection circuit 6 which detects operating voltages of the LED units 2a, 2b being abnormal voltages, and an overvoltage detection circuit 4 and a low voltage detection circuit 5 which detect a voltage applied to the LED module 2 being an overvoltage and a low voltage respectively, and an abnormality discrimination circuit 8) that detects, on a basis of a voltage of an output terminal, a malfunction of a light-emission driving unit (see fig. 1, abstract, paragraph  [0008], [0018]-[0051]).
Suzuki does not explicitly disclose the output terminal being a terminal in a light-emission driving unit that supplies a light-emission current for causing a light emitting element to emit light during a light-emission period, the terminal supplying the light-emission current.
However, Suzuki the lighting fixture further comprises a second light source different from the LED module and a second drive for lighting the second light source, and the second anomaly detection circuit is a voltage applied to the LED module. Is at least one of an overvoltage and a low voltage applied to the LED module, it detects it and outputs a second detection signal, and the drive control unit outputs a second detection signal from the abnormality identification circuit. When the abnormality identification signal of is output, the LED drive device outputs the first drive control signal for stopping the voltage supply to the LED module to the LED drive device, and outputs the first drive control signal to the second drive device. A second drive control signal for lighting the second light source is output to the second drive device (see fig. 1, paragraph [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that the output terminal as taught by Suzuki is a terminal for supplying a light emission current in a light-emission driving unit which supplies the light-emission current for causing the light emitting element to emit light during a light-emission period, and provide an LED drive device and a lighting fixture that can appropriately execute drive control according to an abnormal state occurring in the LED drive device (see paragraph [0014]).
Regarding claim 8, Suzuki discloses the light-emission driving device according to claim 7, further comprising: a power source unit (via a DC/DC converter 3 receives a DC voltage Vdc from a DC power supply) that supplies power for causing the light-emission current to flow in the light emitting element (via LED module 2); and a power source control unit (via a control unit 9) that causes, where the malfunction is detected, the power source unit to stop supplying the power (see fig. 1, paragraph [0025]-[0026] and [0033]-[0034]).
Regarding claim 9, Suzuki discloses a light emitting device (which is an LED drive device and a lighting fixture, see fig. 1-2), comprising: 
a light emitting element (via an LED module 2, see fig. 1); 
a light-emission driving unit (via an LED drive device 1) that supplies a light-emission current for causing a light emitting element (via the LED module 2) to emit light during a light-emission period (see fig. 1, abstract, paragraph [0018]-[0051]); and 
a malfunction detection unit (which is the LED driving device 1 includes an abnormal voltage detection circuit 6 which detects operating voltages of the LED units 2a, 2b being abnormal voltages, and an overvoltage detection circuit 4 and a low voltage detection circuit 5 which detect a voltage applied to the LED module 2 being an overvoltage and a low voltage respectively, and an abnormality discrimination circuit 8) that detects, on a basis of a voltage of an output terminal, a malfunction of a light-emission driving unit (see fig. 1, abstract, paragraph  [0008], [0018]-[0051]).
Suzuki does not explicitly disclose the output terminal being a terminal in a light-emission driving unit that supplies a light-emission current for causing a light emitting element to emit light during a light-emission period, the terminal supplying the light-emission current.
However, Suzuki the lighting fixture further comprises a second light source different from the LED module and a second drive for lighting the second light source, and the second anomaly detection circuit is a voltage applied to the LED module. Is at least one of an overvoltage and a low voltage applied to the LED module, it detects it and outputs a second detection signal, and the drive control unit outputs a second detection signal from the abnormality identification circuit. When the abnormality identification signal of is output, the LED drive device outputs the first drive control signal for stopping the voltage supply to the LED module to the LED drive device, and outputs the first drive control signal to the second drive device. A second drive control signal for lighting the second light source is output to the second drive device (see fig. 1, paragraph [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that the output terminal as taught by Suzuki is a terminal for supplying a light emission current in a light-emission driving unit which supplies the light-emission current for causing the light emitting element to emit light during a light-emission period, and provide an LED drive device and a lighting fixture that can appropriately execute drive control according to an abnormal state occurring in the LED drive device (see paragraph [0014]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2013131348 A, with English translation attached) in view of Ohtaka et al. (U.S Publication No. 20110025234 A1).
Regarding claim 6, Suzuki discloses all the limitations of the malfunction detection device according to claim 1, except for specifying that further comprising a low-pass filter that removes a high-frequency component of the voltage of the output terminal, wherein the malfunction is detected on a basis of the voltage of the output terminal from which the high-frequency component has been removed.
Ohtaka, on the other hand, discloses light-emitting-element driving circuit comprising a low-pass filter that removes a high-frequency component of the voltage of the output terminal, wherein the malfunction is detected on a basis of the voltage of the output terminal from which the high-frequency component has been removed (which is a LPF 90 is, for example, an analog low-pass filter formed using circuit elements such as a capacitor and a resistor. The LPF 90 is electrically connected to the voltage determining circuit 60, the negative side switching circuit 40, and the positive side switching circuit 50. The LPF 90 has a function to remove high frequency noise in order to prevent erroneous operations of the negative side switching circuit 40 and the positive side switching circuit 50 caused by noise on the output of the voltage determining circuit 60. In this description, the voltage determining circuit 60 and the LPF 90 are collectively referred to as an abnormality detection circuit, see fig. 1, paragraph [0026]-[0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to incorporate the low pass filter as taught by Ohtaka into the device as taught by Suzuki in order to remove high frequency noise in order to prevent erroneous operations of the switching circuit caused by noise on the output of the voltage determining circuit, and to prevent malfunction due to high frequency noise (see paragraph [0027] by Ohtaka).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        04/07/2022